DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fehrenbach et al (Pub. No: US 20200092685A1) in view of Karampatsis et al (Pub. No: US 20190313469 A1). 
Regarding claim 1, Fehrenbach et al discloses a method (figs 2-3) by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), the method (a User Equipment UE for a cellular network may have a first interface for UE-to-Base station communication configured to communicate with a base station of the cellular network, and a second interface for UE-to-UE communication configured 
However, Fehrenbach et al, does not specifically teach that the message including V2X SL UE capability information.
On the other hand, Karampatsis et al, from the same field of endeavor, discloses a method for V2X communication over multiple radio access types includes transmitting, from a remote unit, information indicating a vehicle-to-everything capability of the remote unit, in addition, the method includes receiving a response to the information indicating the vehicle-to-everything capability of the remote unit (paragraph 0006-0009). Furthermore, the user equipment may include in an initial attach request an indication that the UE is V2X capable. The user equipment may also include information indicating that V2X is supported and the UE may provide an 
Regarding claim 2, Fehrenbach et al as modified discloses a method (figs 2-3) by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), further comprising: transmitting (the Group Manager UE 11 may be configured to relay data packets and RRC control messages from other Group Member UEs 12A, 12B of its UE-Group 17 received via the side link shared channel; paragraph 0127-0129) a radio resource control message comprising sidelink configuration information (the UE 11 may send a request message to the base station 13, the message may be a RRC reconfiguration message, a service request message or an interest indication; paragraph 0147), based on the received information related to the sidelink user equipment capability (the Group 
Regarding claim 3, Fehrenbach et al as modified discloses a method (figs 2-3) by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), wherein the first message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group 
	Regarding claim 4, Fehrenbach et al as modified discloses a method (figs 2-3) by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), further comprising performing a discovery procedure (configuration of sidelink operation : resources to transmit a sidelink synchronization signal, sidelink broadcast channel, sidelink discovery or V2V messages, sidelink shared channel; paragraph 0453) for sidelink unicast communication (set up unicast sessions/connections towards the base station 13) by means of the first user equipment and the second user equipment (the Group Manager UE 11 may be configured to announce its operation as a Group Manager to other UEs 12A, 12B, for instance, via a sidelink control channel or a sidelink discovery channel; paragraph 0191, 0207, 0321).
	Regarding claim 5, Fehrenbach et al as modified discloses a method (figs 2-3) by a first user equipment (UE 11) in a radio communication system (communication within a cellular wireless communication network), further comprising performing an upper layer connection procedure (RRC Reconfiguration messages may contain information for uplink control channel; in addition, RRC Reconfiguration messages may contain information for the uplink random access channel; paragraph 0171, 0176) for establishing a sidelink connection with the second user equipment (the Group Manager UE 11A of the UE Group 17A, may be configured to receive a connection setup request message from a foreign UE 52A that wants to connect and join the UE-Group 17A and the Group Manager 11A; furthermore, the Connection Setup Request message may be sent, for instance, via RRC or via predefined messages on the side link 
	Regarding claim 6, Fehrenbach et al discloses a method (figs 2-3) by a second user equipment (UE 12A) in a radio communication system (communication within a cellular wireless communication network), the method (a User Equipment UE for a cellular network may have a first interface for UE-to-Base station communication configured to communicate with a base station of the cellular network, and a second interface for UE-to-UE communication configured to communicate with one or more other UEs of a UE Group to which the UE belongs; paragraph 0005-0006) comprising: receiving (the UE is configured to receive via its first interface configuration data for configuring its second interface, and to coordinate, via the second interface, a communication within the UE Group; furthermore, the Group Manager UE may receive configuration data from the base station via its first interface; paragraph 0030-0033, paragraph 0140), from a first user equipment (the first UE 11 may communicate with its both Group Member UEs 12A, 12B; paragraph 0110, 0113, 0114), a first message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) requesting (the Connection Setup Request message may also contain a service request as well as a request for further system information and additional side link resources; the Connection Setup Request message may be sent, for instance, via RRC or via predefined messages on the side link requesting the setup of data and signaling connections to the Group Manager UE 11; furthermore, scheduling requests might comprise data request of other UEs based on combined scheduling request : it means that  transmits a message that requests the V2X sidelink radio access capability information of the vehicle UE; paragraph 
However, Fehrenbach et al, does not specifically teach that the message including V2X SL UE capability information.
On the other hand, Karampatsis et al, from the same field of endeavor, discloses a method for V2X communication over multiple radio access types includes transmitting, from a remote 
Regarding claim 7, Fehrenbach et al as modified discloses a method (figs 2-3) by a second user equipment (UE 12A) in a radio communication system (communication within a cellular wireless communication network), further comprising: receiving (the UE is configured to receive via its first interface configuration data for configuring its second interface, and to 
	Regarding claim 8, Fehrenbach et al as modified discloses a method (figs 2-3) by a second user equipment (UE 12A) in a radio communication system (communication within a cellular wireless communication network), wherein the first message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group 
	Regarding claim 9, Fehrenbach et al as modified discloses a method (figs 2-3) by a second user equipment (UE 12A) in a radio communication system (communication within a cellular wireless communication network), further comprising performing a discovery procedure (configuration of sidelink operation : resources to transmit a sidelink synchronization signal, sidelink broadcast channel, sidelink discovery or V2V messages, sidelink shared channel; paragraph 0453) for sidelink unicast communication (set up unicast sessions/connections towards the base station 13) by means of the first user equipment and the second user equipment (the Group Manager UE 11 may be configured to announce its operation as a Group Manager to other UEs 12A, 12B, for instance, via a sidelink control channel or a sidelink discovery channel; paragraph 0191, 0207, 0321).
	Regarding claim 10, Fehrenbach et al as modified discloses a method (figs 2-3) by a second user equipment (UE 12A) in a radio communication system (communication within a cellular wireless communication network), wherein an upper layer connection procedure (RRC Reconfiguration messages may contain information for uplink control channel; in addition, RRC Reconfiguration messages may contain information for the uplink random access channel; paragraph 0171, 0176) for establishing a sidelink connection with the second user equipment is performed by the first user equipment (the Group Manager UE 11A of the UE Group 17A, may be configured to receive a connection setup request message from a foreign UE 52A that wants to connect and join the UE-Group 17A and the Group Manager 11A; furthermore, the Connection Setup Request message may be sent, for instance, via RRC or via predefined 
	Regarding claim 11, Fehrenbach et al, discloses a first user equipment (UE 11)  comprising: a transceiver (UE 11 includes a transmitter and a receiver which is a transceiver) configured to transmit and receive at least one signal (base station 13; UE 11; the base station may be configured to send configuration data to the appointed Group Manager UE; in addition, the base station is configured to send predetermined data to a first UE of an UE Group via a second UE; the UE 11 or the Group Manager UE 11 may communicate with the Group Member UE 12 by the second interface via which it may transmit or receive messages 23 from or to the Group Member UE 12 paragraph 0068-0069; paragraph 0105); and at least one processor configured to be coupled to the transceiver, wherein the at least one processor is further configured to: transmit, to a second user equipment (UE 12A), a first message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) requesting  (the Connection Setup Request message may also contain a service request as well as a request for further system information and additional side link resources; the Connection Setup Request message may be sent, for instance, via RRC or via predefined messages on the side link requesting the setup of data and signaling connections to the Group Manager UE 11; furthermore, scheduling requests might comprise data request of other UEs based on combined scheduling request : it means that  transmits a message that requests the V2X sidelink radio access capability information of the vehicle UE; paragraph 0271-0272; paragraph 0467-0470) a sidelink user equipment capability (receiving scheduling request information from UEs  within the group; the second Group 

On the other hand, Karampatsis et al, from the same field of endeavor, discloses a method for V2X communication over multiple radio access types includes transmitting, from a remote unit, information indicating a vehicle-to-everything capability of the remote unit; in addition, the method includes receiving a response to the information indicating the vehicle-to-everything capability of the remote unit (paragraph 0006-0009). Furthermore, the user equipment may include in an initial attach request an indication that the UE is V2X capable. The user equipment may also include information indicating that V2X is supported and the UE may provide an explicit indication of V2X services that the UE supports. It is considered that the base station performs a UE capability procedure for supporting vehicle communication (paragraph 0067, 0070). Moreover, a V2X application may indicate a priority of a V2X message to a V2X layer in the UE 402. The UE 402 may determine whether the V2X message will be sent over E-UTRA or NR RAT based on priority requirements (paragraph 0086-0088). In addition, the UE 502 may determine a radio configuration for V2X services based on configuration policies of the V2X configuration 506. The UE 502 determines the radio parameters to use based on a geographical area. The UE 502 may request a RAN node for a different PC5 RAT and a network may initiate either idle mode mobility or connected mode mobility to a RAN node that supports a PC5 RAT requested (paragraph 0064, 0107, 0121, 0132, 0142). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Karampatsis to the communication system of Fehrenbach in order to provide a method for V2X communication over multiple radio access types for performing sidelink communication. 

	Regarding claim 12, Fehrenbach et al as modified, discloses a first user equipment (UE 11), wherein the at least one processor is further configured to transmit (the Group Manager UE 11 may be configured to relay data packets and/or RRC control messages from other Group Member UEs 12A, 12B of its UE-Group 17 received via the side link shared channel; paragraph 0127-0129) a radio resource control message comprising sidelink configuration information (the UE 11 may send a request message to the base station 13, the message may be a RRC reconfiguration message, a service request message or an interest indication; paragraph 0147),   based on the received information related to the sidelink user equipment capability (the Group Manager UE 11 coordinates this side link communication by assigning physical resources to its Group Member UEs 12A, 12B; paragraph 0113) of the second user equipment, and wherein the sidelink configuration information (RRC Reconfiguration messages may contain, for example, information for the transmission and reception pool to be used for sidelink transmission/reception; paragraph 0173) comprises at least one of information related to a sidelink signaling radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB; services and logical channels or data bearers are to be relayed in the uplink to the base station 13 via the Group Manager UE 11 and which should be sent directly to the base station 13; the PDCH (Physical Downlink Channel) is also used to transmit broadcast information which include System Information Blocks and paging  RRC signaling messages; paragraph 0131, 0226) information related to a sidelink data radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB), or resource pool (the base station may signal to all UEs within a UE Group a resource 
	Regarding claim 13, Fehrenbach et al as modified, discloses a first user equipment (UE 11), wherein the first message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) further comprises radio access technology information (paragraph 0127-0128, 0044, 0406).
  	Regarding claim 14, Fehrenbach et al as modified, discloses a first user equipment (UE 11), wherein the at least one processor is further configured to perform a discovery procedure (configuration of sidelink operation : resources to transmit a sidelink synchronization signal, sidelink broadcast channel, sidelink discovery or V2V messages, sidelink shared channel; paragraph 0453) for sidelink unicast communication (set up unicast sessions/connections towards the base station 13) by means of the first user equipment and the second user equipment (the Group Manager UE 11 may be configured to announce its operation as a Group Manager to other UEs 12A, 12B, for instance, via a sidelink control channel or a sidelink discovery channel; paragraph 0191, 0207, 0321).
	Regarding claim 15, Fehrenbach et al as modified, discloses a first user equipment (UE 11), wherein the at least one processor is configured to perform an upper layer connection procedure (RRC Reconfiguration messages may contain information for uplink control channel; in addition, RRC Reconfiguration messages may contain information for the uplink random access channel; paragraph 0171, 0176) for establishing a sidelink connection with the second user equipment (the Group Manager UE 11A of the UE Group 17A, may be configured to receive a connection setup request message from a foreign UE 52A that wants to connect and 
	 Regarding claim 16, Fehrenbach et al discloses a second user equipment (UE 12A)  comprising: a transceiver (UE 12A) configured to be able to transmit and receive at least one signal (base station 13; UE 11; the base station may be configured to send configuration data to the appointed Group Manager UE; in addition, the base station is configured to send predetermined data to a first UE of an UE Group via a second UE; the UE 11 or the Group Manager UE 11 may communicate with the Group Member UE 12 by the second interface via which it may transmit or receive messages 23 from or to the Group Member UE 12 paragraph 0068-0069; paragraph 0105); and at least one processor configured to be coupled to the transceiver, wherein the at least one processor is further configured to: receive (the UE is configured to receive via its first interface configuration data for configuring its second interface, and to coordinate, via the second interface, a communication within the UE Group; furthermore, the Group Manager UE may receive configuration data from the base station via its first interface; paragraph 0030-0033, paragraph 0140), from a first user equipment (UE 11; the first UE 11 may communicate with its both Group Member UEs 12A, 12B; paragraph 0110, 0113, 0114) a first message (side link messages 23; a side link message 23 may be transmitted from the Group Manager UE 11 to the first Group Member UE 12A; the first Group Member UE 12A will pass the side link message to the second Group Member UE 12B; paragraph 0110) requesting  (the Connection Setup Request message may also contain a service request as well as a request for further system information and additional side link resources; the Connection Setup Request 

On the other hand, Karampatsis et al, from the same field of endeavor, discloses a method for V2X communication over multiple radio access types includes transmitting, from a remote unit, information indicating a vehicle-to-everything capability of the remote unit; in addition, the method includes receiving a response to the information indicating the vehicle-to-everything capability of the remote unit (paragraph 0006-0009). Furthermore, the user equipment may include in an initial attach request an indication that the UE is V2X capable. The user equipment may also include information indicating that V2X is supported and the UE may provide an explicit indication of V2X services that the UE supports. It is considered that the base station performs a UE capability procedure for supporting vehicle communication (paragraph 0067, 0070). Moreover, a V2X application may indicate a priority of a V2X message to a V2X layer in the UE 402. The UE 402 may determine whether the V2X message will be sent over E-UTRA or NR RAT based on priority requirements (paragraph 0086-0088). In addition, the UE 502 may determine a radio configuration for V2X services based on configuration policies of the V2X configuration 506. The UE 502 determines the radio parameters to use based on a geographical area. The UE 502 may request a RAN node for a different PC5 RAT and a network may initiate either idle mode mobility or connected mode mobility to a RAN node that supports a PC5 RAT requested (paragraph 0064, 0107, 0121, 0132, 0142). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Karampatsis to the communication system of Fehrenbach in order to provide a method for V2X communication over multiple radio access types for performing sidelink communication. 


a radio resource control message comprising sidelink configuration information (the UE 11 may send a request message to the base station 13, the message may be a RRC reconfiguration message, a service request message or an interest indication; paragraph 0147), based on the transmitted information related to the sidelink user equipment capability (the Group Manager UE 11 coordinates this side link communication by assigning physical resources to its Group Member UEs 12A, 12B; paragraph 0113) of the second user equipment, and wherein the sidelink configuration information (RRC Reconfiguration messages may contain, for example, information for the transmission and reception pool to be used for sidelink transmission/reception; paragraph 0173) comprises at least one of information related to a sidelink signaling radio bearer (Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB; services and logical channels or data bearers are to be relayed in the uplink to the base station 13 via the Group Manager UE 11 and which should be sent directly to the base station 13; the PDCH (Physical Downlink Channel) is also used to transmit broadcast information which include System Information Blocks and paging  RRC signaling messages; paragraph 0131, 0226), information related to a sidelink data radio bearer(Signaling Radio Bearers will use PDSCH; every connection usually will have its own set of SRB), or resource pool (the base station may signal to all UEs within a UE Group a resource pool and the Group Manager UE may allocate the resources to the UEs within the UE Group; paragraph 0037-0038, paragraph 0226, 0496-0497). 

	Regarding claim 19, Fehrenbach et al as modified, discloses a second user equipment (UE 12A), wherein the at least one processor is further configured such that the first user equipment and the second user equipment perform a discovery procedure (configuration of sidelink operation : resources to transmit a sidelink synchronization signal, sidelink broadcast channel, sidelink discovery or V2V messages, sidelink shared channel; paragraph 0453) for sidelink unicast communication (set up unicast sessions/connections towards the base station 13; the Group Manager UE 11 may be configured to announce its operation as a Group Manager to other UEs 12A, 12B, for instance, via a sidelink control channel or a sidelink discovery channel; paragraph 0191, 0207, 0321).
	Regarding claim 20, Fehrenbach et al as modified, discloses a second user equipment (UE 12A), wherein an upper layer connection procedure (RRC Reconfiguration messages may contain information for uplink control channel; in addition, RRC Reconfiguration messages may contain information for the uplink random access channel; paragraph 0171, 0176) for establishing a sidelink connection with the second user equipment is performed by the first user equipment (the Group Manager UE 11A of the UE Group 17A, may be configured to receive a connection setup request message from a foreign UE 52A that wants to connect and join the UE-Group 17A and the Group Manager 11A; furthermore, the Connection Setup Request message 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641